


Exhibit 10.1


SEPARATION AGREEMENT AND RELEASE


This Separation Agreement and Release (“Agreement”) is made by and between Paul
J. Chakmak (“Executive”) and Boyd Gaming Corporation (the “Company”)
(collectively referred to as the “Parties” or individually referred to as a
“Party”).


RECITALS


WHEREAS, Executive has been employed by the Company as Executive Vice President
and Chief Operating Officer;


WHEREAS, Executive’s employment with the Company is scheduled to terminate
effective September 19, 2014 (the “Termination Date”); and


WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that Executive may have
against the Company and any of the Releasees (as defined below), including, but
not limited to, any and all claims arising out of or in any way related to
Executive’s employment with or separation from the Company.


NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Executive hereby agree as follows:


COVENANTS


1.Consideration. If this Agreement becomes effective, Executive shall timely
receive:


(a)
Payment of $765,000.00, with such amount paid to Executive in a single lump sum
payable upon the Effective Date.



(b)
Payment of a bonus at 75% of the full year amount, with such payment to be made
in cash, in no event later than March 15, 2015, which bonus shall be determined
by the Compensation Committee of the Company’s Board of Directors (the
“Committee”), such determination to be uniformly applied to all executive
officers.



(c)
Accelerated vesting of Company RSUs issued pursuant to Award Number 2011004
covering 42,857 shares of Company common stock granted to Executive on
December 7, 2011 and originally scheduled to vest December 7, 2014, with such
vesting to occur upon the Effective Date.



(d)
Vesting and settlement of Company Performance Shares based on 2012‑2014
performance covering a base number of 42,857 shares of Company common stock
issued pursuant to Award Number P00004, dated December 7, 2011, to the extent
the required performance is achieved, as and when such Performance Shares held
by other executive officers vest and settle based on the Committee’s
determination, but in no event later than March 15, 2015.



(e)
Accelerated vesting of the following stock options:(i) 25,510 shares of Company
common stock purchasable under Award Number 004043, granted December 7, 2011;
(ii) 25,510 shares of Company commons stock purchasable under Award Number
004058, granted November 8, 2012; and (iii) 25,511 shares of Company common
stock purchasable under Award Number 004066, granted November 7, 2013; with
extension of the post-termination exercise period of each such option to the
twelve (12) month anniversary of the Termination Date, with such vesting and
extension effective upon the Effective Date.



(f)
Payment on the Effective Date of an amount equal to the cost of twelve (12)
months' COBRA insurance coverage for the medical, dental, and vision coverage
currently elected by Executive (“COBRA Payment)”. The COBRA Payment shall be
increased by the amount of the payroll, withholding and income taxes payable by
Executive, such that Executive retains an after tax amount equal to the full
cost of the COBRA coverage.



(g)
Executive will be eligible to participate in the Company’s MERP Health Plan as
authorized for the Company’s Management Committee and Board of Directors through
the one year anniversary of the Termination Date.



(h)
Payment on the Effective Date of $3,870.00 for reimbursement for medical,
dental, and vision insurance premiums paid by Executive through the Termination
Date.







--------------------------------------------------------------------------------




(i)
For the avoidance of doubt, Executive’s vested interests in his 401(k)
retirement plan and deferred compensation plan with the Company shall remain
unaffected by this Agreement.



All payments and benefits hereunder are subject to applicable tax withholding
and will be reduced accordingly.


2.Resignation from All Positions. Executive confirms that he resigns, effective
as of the Termination Date, from all positions, if any, that he held with the
Company, and, without further compensation, Executive agrees to sign any
documents requested by the Company to accomplish such purpose. Executive also
agrees to take all actions necessary to resign, effective no later than the
Termination Date, from all industry or other outside boards on which Executive
serves as a representative of or through the efforts of the Company.


3.Benefits. Executive’s health insurance benefits shall cease on the Termination
Date, subject to Executive’s right to continue his health insurance under COBRA.
Except as otherwise provided herein, Executive’s participation in all benefits
and incidents of employment, including, but not limited to, vesting in stock
options and other equity based compensation, and the accrual of bonuses,
vacation, and paid time off, shall cease as of the Termination Date.


4.Payment of Salary and Receipt of All Benefits. Executive acknowledges and
agrees that, other than the consideration set forth in this Agreement, the
Company will pay only accrued and unpaid wages, vacation/paid time off and
reimbursable expenses through September 30, 2014.


5.Non-Competition and Non-Solicitation.


(a)
In consideration of the provisions hereof and the benefits provided under
Section 1, for the Restricted Period (as hereinafter defined), Executive will
not, except as specifically provided below, anywhere in the States of Nevada,
Illinois, Indiana, Louisiana, Mississippi, Kansas, Iowa, and New Jersey or any
state contiguous with any such state from which casinos compete with casinos of
the Company (the “Restricted Territory”), directly or indirectly, acting
individually or on behalf of any person or entity, (i) engage in the operation
of a gaming or gambling enterprise; (ii) enter the employ of, or render any
personal services to or for the benefit of, or assist in or facilitate the
solicitation of customers for, or receive remuneration in the form of salary,
commissions or otherwise from, any business engaged in such activities in the
Restricted Territory; or (iii) receive or purchase a financial interest in, make
a loan to, or make a gift in support of, any such business in any capacity,
including without limitation, as a sole proprietor, partner, shareholder,
officer, director, principal agent or trustee; provided, however, that Executive
may own, directly or indirectly, solely as an investment, securities of any
business traded on any national securities exchange, provided Executive is not a
controlling person of, or a member of a group which controls, such business and
further provided that Executive does not, in the aggregate, directly or
indirectly, own one percent (1%) or more of any class of securities of such
business. The term “Restricted Period” shall mean the period ending on the
twelve (12) month anniversary of the Termination Date.



(b)
During the Restricted Period, Executive shall not (i) solicit any customer doing
business with the Company in the Restricted Territory, (ii) solicit any
customer, supplier, or partner of the Company to enter into a business
relationship with a competitor of the Company that operates in the Restricted
Territory, (iii) solicit any officer or employee of the Company to enter into an
employment agreement with a competitor of the Company or otherwise interfere in
any such relationship, (iv) solicit on behalf of a competitor of the Company any
prospective customer of the Company operating in the Restricted Territory that
Executive called on or was involved in soliciting on behalf of the Company
during his employment with the Company, or (v) otherwise divert or attempt to
divert from the Company any business of any kind in which it is engaged in the
Restricted Territory.



(c)
If the final judgment of a court of competent jurisdiction declares that any
term or provision of this Section 5 is invalid or unenforceable, the parties
agree that the court making the determination of invalidity or unenforceability
shall have the power to reduce the scope, duration or area of the term or
provision, to delete specified words or phrases or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be enforceable as so
modified after the expiration of the time within which the judgment may be
appealed.



(d)
This Section 5 does not apply to the Executive’s services to the following: (i)
a business that is a supplier or vendor to casinos, provided that Executive may
not provide service to or support directly any casino business of such business
or an affiliate in the Restricted Territory; (ii) any agency or authority that
supports the gaming industry; and (iii) the banking and investment banking
business. The “casino business” means land-based,





--------------------------------------------------------------------------------




riverboat and online casino operations. For the avoidance of doubt, the “casino
business” does not include lottery operations or traditional casino games played
only in small taverns or bars that may be owned by such business or an
affiliate.


6.Release of Claims. Executive agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Executive
by the Company and its current and former officers, directors, employees,
agents, investors, attorneys, shareholders, administrators, affiliates, benefit
plans, plan administrators, insurers, trustees, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the
“Releasees”). Executive, on his own behalf and on behalf of his respective
heirs, family members, executors, agents, and assigns, and hereby and forever
releases the Releasees from, any claim, complaint, charge, duty, obligation,
demand, or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that Executive may possess
against any of the Releasees arising from any omissions, acts, facts, or damages
that have occurred up until and including the Effective Date of this Agreement
(collectively, the “Released Claims”), including, without limitation:


(a)
any and all claims relating to or arising from Executive’s employment
relationship with the Company and the termination of that relationship;



(b)
any and all claims relating to, or arising from, Executive’s right to purchase,
or actual purchase of shares of stock of the Company, including, without
limitation, any claims for fraud, misrepresentation, breach of fiduciary duty,
breach of duty under applicable state corporate law, and securities fraud under
any state or federal law;



(c)
any and all claims for wrongful discharge of employment; termination of
employment in violation of public policy; discrimination; harassment;
retaliation; breach of contract, both express and implied; breach of covenant of
good faith and fair dealing, both express and implied; promissory estoppel;
negligent or intentional infliction of emotional distress; fraud; negligent or
intentional misrepresentation; negligent or intentional interference with
contract or prospective economic advantage; unfair business practices;
defamation; libel; slander; negligence; personal injury; assault; battery;
invasion of privacy; false imprisonment; conversion; and disability benefits;



(d)
any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of 1990; the Equal Pay Act; the Fair Labor Standards Act,
except as prohibited by law; the Fair Credit Reporting Act; the Age
Discrimination in Employment Act of 1967; the Older Workers Benefit Protection
Act; the Employee Retirement Income Security Act of 1974; the Worker Adjustment
and Retraining Notification Act; the Family and Medical Leave Act, except as
prohibited by law; the Sarbanes-Oxley Act of 2002; and the Nevada Fair
Employment Practices Act, California Fair Employment and Housing Act or any
comparable state law; in each case as has been amended from time to time;



(e)
any and all claims for violation of the federal or any state constitution;  



(f)
any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;



(g)
any claim for any loss, cost, damage, or expense arising out of any dispute over
the nonwithholding or other tax treatment of any of the proceeds received by
Executive as a result of this Agreement; and



(h)
any and all claims for attorneys’ fees and costs.



Executive agrees that the release set forth in this Section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement. This release does not release claims that cannot be released as a
matter of law. Executive represents that he/she has made no assignment or
transfer of any right, claim, complaint, charge, duty, obligation, demand, cause
of action, or other matter waived or released by this Section.


7.Directors and Officers Liability Insurance. Executive shall continue to be
covered by the terms of directors and officers liability insurance maintained by
the Company during Executive’s employ with the Company for Executive’s acts
during his employ with the Company, pursuant to the terms of the governing
insurance policy or policies.


8.No Pending or Future Lawsuits. Executive represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any of the other Releasees. Executive also
represents that he does not intend to bring any claims on his own behalf or on
behalf of any other person or entity against the Company or any of the other




--------------------------------------------------------------------------------




Releasees. Executive agrees not to sue concerning, or in any manner to
institute, prosecute, or pursue, any of the Released Claims; provided that
nothing in this Agreement prevents Executive from (a) filing a charge with or
participating in an investigation by a governmental administrative agency
although Executive hereby waives any right to receive any monetary award
resulting from such a charge or investigation or (b) challenging or seeking a
determination in good faith of the validity of Executive’s waiver of claims
under the ADEA pursuant to Section 9 below or (c) enforcing the terms of this
Agreement. Executive represents that, in the course of performing his duties to
the Company during his employment, he has at all times complied in all material
respects with all Company policies and applicable laws.


9.Acknowledgment of Waiver of Claims under ADEA. Executive acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”), and that this waiver and release is knowing and
voluntary. Executive agrees that this waiver and release does not apply to any
rights or claims that may arise under the ADEA after the Effective Date of this
Agreement. Executive acknowledges that the consideration given for this waiver
and release is in addition to anything of value to which Executive was already
entitled. Executive further acknowledges that he has been advised by this
writing that: (a) he should consult with an attorney prior to executing this
Agreement; (b) he has twenty-one (21) days within which to consider this
Agreement; (c) he has seven (7) days following his execution of this Agreement
to revoke this Agreement; (d) this Agreement shall not be effective until after
the revocation period has expired; and (e) nothing in this Agreement prevents or
precludes Executive from challenging or seeking a determination in good faith of
the validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law. In the event Executive signs this Agreement and returns it to the
Company in less than the 21-day period identified above, Executive hereby
acknowledges that he has freely and voluntarily chosen to waive the time period
allotted for considering this Agreement. Executive acknowledges and understands
that revocation must be accomplished by a written notification to the Company’s
principal address, directed to the attention of the Company’s General Counsel,
that is received prior to the Effective Date.


10.Application for Employment. Executive understands and agrees that, as a
condition of this Agreement, Executive shall not be entitled to any employment
with the Company, and Executive hereby waives any right, or alleged right, of
employment or re-employment with the Company. Executive further agrees not to
apply for employment with the Company.


11.Confidential Information; Statements to Third Parties.


(a)Executive acknowledges and agrees that:


(i)
all information, whether or not reduced to writing (or in a form from which
information can be obtained, translated, or derived into reasonably usable form)
and whether compiled or created by the Company, any of its affiliates, or any
entity or venture in which the Company, directly or indirectly, has an ownership
interest of 10% or more or which has an ownership interest of 10% or more in the
Company (collectively, the “Company Group”) of a proprietary, private, secret or
confidential nature (including, without exception, inventions, products,
processes, methods, techniques, formulas, compositions, compounds, projects,
developments, sales strategies, plans, research data, clinical data, financial
data, personnel data, computer programs, customer and supplier lists,
trademarks, service marks, copyrights (whether registered or unregistered),
artwork, and contacts at or knowledge of customers or prospective customers)
concerning the Company Group’s business, business relationships or financial
affairs, which derives independent economic value from not being readily known
to or ascertainable by proper means by others who can obtain economic value from
the disclosure or use of such information (collectively, “Proprietary
Information”) shall be the exclusive property of the Company Group;



(ii)
reasonable efforts have been put forth by the Company Group to maintain the
secrecy of its Proprietary Information; and



(iii)
any willful retention or use by Executive of Proprietary Information that
violates this Agreement after the termination of Executive’s employment will
constitute a misappropriation of the Company Group’s Proprietary Information;
and



(iv)
notwithstanding the foregoing, Executive will keep his Company cell phone and
its phone number.



(b)
Executive further acknowledges and agrees that he will take all affirmative
steps as reasonably necessary or requested by the Company to protect the
Proprietary Information in his possession or under his control from
inappropriate disclosure following his employment with the Company.







--------------------------------------------------------------------------------




(c)
All materials or copies thereof and all tangible things and other property of
the Company Group that embody or represent Proprietary Information in
Executive’s custody or possession shall be delivered to the Company (to the
extent Executive has not already returned them). After such delivery, Executive
shall not retain any such materials or portions or copies thereof or any such
tangible things and other property and shall execute any affirmation of
compliance that the Company may reasonably require. Anything in this Agreement
or elsewhere to the contrary notwithstanding Executive shall at all times be
entitled to retain, and use appropriately (i) papers and other materials of a
personal nature, including, but not limited to, photographs, correspondence,
personal diaries, calendars, rolodexes (and electronic equivalents), personal
files and phone books, (ii) information and documents pertaining to his personal
rights, obligations and entitlements, (iii) information Executive reasonably
believes may be needed for tax purposes, and (iv) copies of plans, programs and
agreements related to his employment, or termination thereof, with the Company.
To the extent that Executive has made use of his own personal computing devices
(e.g., PDA, laptop, thumb drives, etc.) during his employment with the Company,
upon the Termination Date or at any earlier time if requested by the Company,
Executive will deliver such personal computing devices to the Company for
review, and permit the Company to delete all Proprietary Information from such
personal computing devices that he is not entitled to retain, provided that the
Company shall use its best reasonable efforts to avoid reviewing the content of
privileged or personal communications and materials that do not contain
Proprietary Information (other than Proprietary Information that he is entitled
to retain).



(d)
Executive further agrees that his obligation not to disclose or to use
information and materials set forth in Sections 11(a), 11(b) and 11(c) above,
and his obligation to return materials and tangible property set forth in
Section 11(c) above, also extends to corresponding types of information,
materials and tangible property of customers of the Company Group, consultants
for the Company Group, suppliers to the Company Group, or other third parties
who may have disclosed or entrusted the same to the Company Group or to
Executive.



(e)
Executive further acknowledges and agrees that he will continue to keep in
strict confidence, and will not, directly or indirectly, at any time, disclose,
furnish, disseminate, make available, use or suffer to be used in any manner
except in carrying out his duties hereunder any Proprietary Information without
limitation as to when or how Executive may have acquired such Proprietary
Information and that he will not disclose any Proprietary Information to any
person or entity other than appropriate employees of the Company or use the same
for any purposes (other than in the performance of his duties under this
Agreement) without written approval of the Company, from and after the
Termination Date.



(f)
Executive further acknowledges that his obligation of confidentiality will
survive, regardless of any other breach of this Agreement or any other
agreement, by any party hereto, until and unless such Proprietary Information of
the Company Group has become, through no fault of Executive, generally known to
the public. In the event that Executive is required by law, regulation, or court
order to disclose any Proprietary Information, Executive will promptly notify
the Company prior to making any such disclosure to facilitate the Company
seeking a protective order or other appropriate remedy from the proper
authority. Executive further agrees to cooperate with the Company in seeking
such order or other remedy and that, if the Company is not successful in
precluding the requesting legal body from requiring the disclosure of the
Proprietary Information, Executive will furnish only that portion of the
Proprietary Information that he reasonably believes is legally required to be
disclosed, and Executive will exercise all reasonable efforts to obtain reliable
assurances that confidential treatment will be accorded to the Proprietary
Information. Executive shall not be required to incur any expenses in performing
his obligations under this Section 11 unless Company agrees to pay those
expenses for Executive.



(g)
Executive’s obligations under this Section 11 are in addition to, and not in
limitation of, all other obligations of confidentiality under other agreements
with the Company, the Company’s policies, general legal or equitable principles
or statutes. However, nothing in this Agreement or elsewhere shall prohibit
Executive from making truthful statements, or disclosing Proprietary Information
in good faith (i) to appropriate members of the Company Group, or to any
authorized (or apparently authorized) agent or representatives of any of them,
(ii) in connection with the good faith performance of his duties for the
Company, (iii) when required to do so by a court, government agency, legislative
body, arbitrator or another person with apparent jurisdiction to require such
disclosure or (iv) in confidence to an attorney or other professional for the
purpose of securing professional assistance or advice.



12.No Cooperation. Executive agrees that he will not encourage, counsel, or
assist any attorneys or their clients in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints by any third
party against any of the Releasees, unless under a subpoena or other court order
to do so or as provided under Sections 8 or 9 of this Agreement. Subject to the
foregoing, if approached by anyone for counsel or assistance in the presentation
or prosecution of any disputes,




--------------------------------------------------------------------------------




differences, grievances, claims, charges, or complaints against any of the
Releasees, Executive shall state no more than that he cannot provide counsel or
assistance. Executive agrees both to immediately notify the Company upon receipt
of any such subpoena or court order, and to furnish to the Company, within three
(3) business days of its receipt, a copy of such subpoena or other court order.


13.Nondisparagement. Executive agrees to refrain from any disparagement,
criticism, defamation, or slander of any of the Releasees, and agrees to refrain
from any tortious interference with the contracts and relationships of the
Releasees. The Board agrees to refrain from any disparagement, criticism,
defamation, or slander of any of Executive, and agrees to refrain from any
tortious interference with the contracts and relationships of Executive. The
foregoing restrictions will not apply to any statements that are made truthfully
in response to a subpoena or other compulsory legal process. In the event
Executive breaches this Section, all continuing payments and benefits to which
Executive otherwise may be entitled pursuant to this Agreement will cease
immediately.


14.Breach. Executive and the Company agree that the covenants contained in
Sections 5, 11, 12, 13 and 16 are reasonable under the circumstances, and
further agree that if any court of competent jurisdiction determines that any
such covenant is unenforceable in any respect, such court will have the right,
power and authority to sever or modify any provision or provisions of such
covenants as necessary to render them enforceable and to enforce the remainder
of the covenants as so amended. Executive acknowledges and agrees that the
remedy at law available to the Company for breach of any of Executive’s
obligations under Sections 5, 11, 12, 13 and 16 would be inadequate and that
damages flowing from such a breach may not readily be susceptible to being
measured in monetary terms. Accordingly, Executive acknowledges, consents and
agrees that, in addition to any other rights or remedies that the Company may
have at law, in equity or under this Agreement, upon adequate proof of
Executive’s violation of any such provision of this Agreement, the Company will
be entitled to seek immediate injunctive relief and may obtain a temporary order
restraining any threatened or further breach, without the necessity of proof of
actual damage. Without limiting the applicability of this Section 14 or in any
way affecting the right of the Company to seek equitable remedies hereunder, in
the event that Executive breaches any of the provisions of Sections 5, 11, 12,
13 or 16 or engages in any activity that would constitute such a breach save for
Executive’s action being in a state where any of the provisions of Sections 5,
11, 12, 13 or16, or this Section 14 is not enforceable as a matter of law, then
the Company’s obligation to pay any remaining severance compensation and
benefits that have not already been paid to Executive pursuant to Section 1
shall terminate.


15.No Admission of Liability. Executive understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Executive. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Executive or to any third party.


16.Future Assistance. During the Restricted Period, Executive agrees to
(i) respond to requests from the Company and its counsel for information needed
to prepare such operational, financial and other reports, filings and documents
that relate to the time period during which Executive was employed with the
Company (ii) otherwise cooperate as requested by the Company in connection with
customers or Company business. For purposes of clarity, any assistance provided
by Executive pursuant to the preceding sentence will be on a voluntary basis for
no consideration and in no way shall be construed as providing assistance as an
employee, consultant, independent contractor or other advisor or service
provider to the Company. Executive shall not be required to incur any expenses
in performing his obligations under this Section 16 unless Company agrees to pay
those expenses for Executive.


17.Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.


18.Dispute Resolution.


(a)
In the event that the Parties are unable to resolve any controversy or claim
arising out of or relating to this Agreement, either Party to the dispute shall
refer the dispute to binding arbitration, which shall (except as otherwise
provided in Section 18(d)) be the exclusive forum for resolving all such
controversies and claims. Such arbitration will be administered by Judicial
Arbitration and Mediation Services, Inc. (“JAMS”) pursuant to its Comprehensive
Arbitration Rules and Procedures (the “JAMS Rules”). The arbitration shall be
conducted by a single arbitrator selected by the Parties according to the JAMS
Rules. In the event that the Parties fail to agree on the selection of the
arbitrator within 30 days after either Party’s request for arbitration, the
arbitrator will be chosen by JAMS. Unless the Parties otherwise agree, any
arbitration hearings shall commence on a mutually agreeable date within 90 days
after the request for arbitration and shall be conducted within thirty (30)





--------------------------------------------------------------------------------




miles of the location of Executive’s then current principal place of work for
the Company, or if he is no longer working with the Company, within thirty (30)
miles of his most recent principal place of work for the Company.


(b)
The Parties agree that each will bear their own costs and attorneys’ fees. The
arbitrator shall not have authority to award attorneys’ fees or costs to any
Party.



(c)
The arbitrator shall have no power or authority to make awards or orders
granting relief that would not be available to a Party in a court of law. The
arbitrator’s award is limited by and must comply with this Agreement and
controlling federal, state, and local laws. The decision of the arbitrator shall
otherwise be final and binding on the Parties, except as otherwise provided by
law.



(d)
Notwithstanding the foregoing, no claim for injunctive or similar non-monetary
equitable relief contemplated by or allowed under applicable law with respect to
alleged violations of Sections 5, 11, 12, 13 and 16 of this Agreement will be
subject to arbitration under this Section 18, but will instead be subject to
determination in a court of competent jurisdiction as set forth in Section 27,
which court shall apply Nevada law consistent with Section 27 of this Agreement.



19.Section 409A. The Company shall delay the payment of any benefits payable
under this Agreement as required to comply with Section 409A(a)(2)(B)(i) of the
Internal Revenue Code of 1986, as amended, relating to payments made to certain
“specified employees” of certain publicly-traded companies, and in such event,
any such amount to which Executive would otherwise be entitled during the six
(6) month period immediately following the Termination Date shall instead be
accumulated through and paid on the first business day following the expiration
of such six (6) month period, or if earlier, the date of his death.


20.Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to Executive or made on his behalf under the terms of this Agreement.
Executive agrees and understands that he is responsible for payment, if any, of
local, state, and/or federal taxes on the payments and any other consideration
provided hereunder by the Company and any penalties or assessments thereon.


21.Authority. Executive represents and warrants that he has the capacity to act
on his own behalf and on behalf of all who might claim through him to bind them
to the terms and conditions of this Agreement. Executive warrants and represents
that there are no liens or claims of lien or assignments in law or equity or
otherwise of or against any of the claims or causes of action released herein.


22.No Company Representations. Executive represents that he has had an
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement. Executive has not
relied upon any representations or statements made by the Company that are not
specifically set forth in this Agreement.


23.Severability. In the event that any provision or any portion of any provision
hereof or any surviving agreement made a part hereof becomes or is declared by a
court of competent jurisdiction or arbitrator to be illegal, unenforceable, or
void, this Agreement shall continue in full force and effect without said
provision or portion of provision.


24.Attorneys’ Fees. Except as otherwise provided by applicable law with regard
to a legal action challenging or seeking a determination in good faith of the
validity of the waiver herein under the ADEA, in the event that either Party
brings an action to enforce or effect its rights under this Agreement, each
Party shall bear its own costs and expenses, including attorneys’ fees incurred
in connection with such an action.


25.Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Executive concerning the subject matter of
this Agreement and Executive’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Executive’s relationship with the Company, with the
exception of the Confidentiality Agreement. The language of this Agreement shall
be construed as to its fair meaning and not strictly for or against either
Party.


26.No Oral Modification. This Agreement may only be amended in a writing signed
by Executive and a duly authorized officer or agent of the Company.


27.Governing Law. This Agreement shall be governed by the laws of the State of
Nevada, without regard for choice-of-law provisions. Executive consents to
personal and exclusive jurisdiction and venue in the State of Nevada.






--------------------------------------------------------------------------------




28.Effective Date. Executive understands that this Agreement shall be null and
void if not executed by him within twenty-one (21) days. Executive has seven
(7) days after signing this Agreement to revoke it. This Agreement will become
effective on the eighth (8th) day after Executive signs this Agreement, so long
as it has been signed by the Parties and has not been revoked by Executive
before that date (the “Effective Date”).


29.Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.


30.Voluntary Execution of Agreement. Executive understands and agrees that he
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of his claims against the Company and any of the other Releasees.
Executive acknowledges that:


(a)
he has read this Agreement;



(b)
he has been represented in the preparation, negotiation, and execution of this
Agreement by legal counsel of his own choice;



(c)
he understands the terms and consequences of this Agreement and of the releases
it contains; and



(d)
he is fully aware of the legal and binding effect of this Agreement.

    




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.


 
 
 
Paul J. Chakmak, an individual
 
 
 
 
 
Dated as of:
September 19, 2014
 
  /s/ Paul J. Chakmak
 
 
 
Paul J. Chakmak
 
 
 
 
 
 
 
 
 
 
 
 
 
Boyd Gaming Corporation
 
 
 
 
 
Dated as of:
September 19, 2014
 
By:
/s/ Keith Smith
 
 
 
Name:
Keith Smith
 
 
 
Title:
President and CEO

















































































Signature Page to Separation Agreement and Release


